Case 21-53366-pwb    Doc 12   Filed 05/28/21 Entered 05/28/21 15:44:49         Desc Main
                              Document     Page 1 of 2




  IT IS ORDERED as set forth below:



  Date: May 28, 2021
                                                 _________________________________

                                                           Paul W. Bonapfel
                                                     U.S. Bankruptcy Court Judge
 _______________________________________________________________




                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

       IN RE:
                                                          CASE NO. 21-53366-PWB
      BILLY C. KIRBY III,
                                                          CHAPTER 7
           Debtor.


                                           ORDER

             On May 13, 2021, the Debtor filed a motion for an extension of time to file
      necessary papers (schedules, statement of financial affairs and other documents
      required by 11 U.S.C. § 521.). It is

            ORDERED that the Debtor shall file all necessary documents required by 11
      U.S.C. § 521 on or before June 10, 2021. If the documents are timely filed, the
      United States Trustee may reschedule the 11 U.S.C. § 341 meeting of creditors. It is

             FURTHER ORDERED that if the Debtor fails to timely file the documents this
      case shall be dismissed without further notice or opportunity for hearing.
Case 21-53366-pwb    Doc 12   Filed 05/28/21 Entered 05/28/21 15:44:49    Desc Main
                              Document     Page 2 of 2



            The Clerk is directed to serve copies of this Order on the Debtor, Chapter 7
      Trustee, and the United States Trustee.

                                     END OF ORDER
